Judgment, Supreme Court, New York County, rendered on September 24, 1971, unanimously modified, on the law and in the exercise of discretion, to reduce appellant’s sentence from an indeterminate term of imprisonment not to exceed five years to one not to exceed four years. Commendably, the District Attorney agrees that this inadvertent error, so revealed by the sentencing court’s own notes, is to be corrected. (See Santobello v. New York, 404 U. S. 257, on remand sub. nom. People v. Santobello, 39 A D 2d 654.) Concur — Stevens, P. J., Markewich, Murphy, Steuer and Capozzoli, JJ.